UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6722


QUINTIN M. LITTLEJOHN,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA, with all agents in active concert
both individually and in their official capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:13-cv-00369-JMC)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quintin Littlejohn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quintin Littlejohn appeals the district court’s order

denying    relief       on    his    civil   complaint.           The   district     court

referred this case to a magistrate judge pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2013).                         The magistrate judge

recommended that relief be denied and advised Littlejohn that

failure      to        file     specific,        timely      objections         to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The        timely       filing   of     specific       objections        to    a

magistrate        judge’s      recommendation        is    necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been     warned      of     the     consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see       also   Thomas   v.     Arn,    474    U.S.   140     (1985).

Littlejohn       has     waived      appellate     review     by    failing     to    file

specific objections after receiving proper notice.                        Accordingly,

we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions          are   adequately      presented      in   the    materials

before    this     court      and   argument      would    not    aid   the    decisional

process.

                                                                                 AFFIRMED



                                             2